USCA11 Case: 19-14221    Date Filed: 02/09/2021   Page: 1 of 4



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-14221
                      ________________________

                  D.C. Docket No. 2:12-cv-00555-ALB

In re: MCINTYRE BUILDING COMPANY, INC.,

                                                             Debtor.
__________________________________________________________________

MCINTYRE LAND COMPANY, INC.,

                                                           Plaintiff-Appellant,

OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY,

                                                          Intervenor-Appellant,
                                 versus

BRANCH BANKING AND TRUST COMPANY, INC.,

                                                          Defendant-Appellee.

                      ________________________

               Appeals from the United States District Court
                   for the Middle District of Alabama
                      ________________________

                            (February 9, 2021)
          USCA11 Case: 19-14221       Date Filed: 02/09/2021    Page: 2 of 4



Before GRANT, TJOFLAT, and ED CARNES, Circuit Judges.

PER CURIAM:

      This case arises out of an adversary proceeding in a bankruptcy case.

McIntyre Land Company and Old Republic National Title Insurance Company

seek to establish that Old Republic owns a first priority mortgage on property

known as Prattville Square and that BB&T, which is a successor in interest to the

FDIC, has no mortgage on that property. BB&T, on the other hand, contends that

it does have a mortgage on Prattville Square with first priority.

      Because the parties, the district court, and the bankruptcy court are familiar

with the facts and procedural history of this case, which are well detailed in the

bankruptcy court’s order, see Doc. 1-6 at 2–9, we need not recount them here. It is

enough to say that the bankruptcy court, after finding the proceeding noncore,

ruled that McIntyre Land could not enforce a purported collateral swap agreement

and, as a result, that BB&T has a first priority mortgage on the Prattville Square

property. And the district court, after finding the proceeding core, affirmed.

      We also affirm. As for jurisdiction, we agree with the district court’s

conclusion that the proceeding was a core one, for the reasons it explained. See

Doc. 45 at 19–23. Because the proceeding was core, the bankruptcy court had

jurisdiction and, contrary to McIntyre Land’s assertion, the court was not required

to abstain under 28 U.S.C. § 1334(c)(2).


                                           2
           USCA11 Case: 19-14221      Date Filed: 02/09/2021    Page: 3 of 4



       As for the merits, we agree with the district court and the bankruptcy court

that McIntyre Land cannot enforce the purported collateral swap agreement

because no representative of it signed that document (or any other relevant one), as

required by 12 U.S.C. § 1823(e)(1)(B). The bankruptcy court correctly concluded

that there is no exception to § 1823(e) that frees McIntyre Land from that

subsection’s requirements. See Doc. 1-6 at 18–24. We reach the same bottom line

that the district court and bankruptcy court did in their orders, and for the reasons

stated in them, see Doc. 45 at 24–25; Doc. 1-6 at 19–21, with a few exceptions and

a little explanation.

       As indicated, we disagree with the bankruptcy court that this is a non-core

proceeding and agree with the district court’s reasoning about why it is a core

proceeding. We have no occasion to decide whether the D’Oench common law

doctrine applies, because we agree with both courts that the statutory version of it,

12 U.S.C. § 1823(e), does apply. Nor do we have any reason to address any of the

issues the bankruptcy court and district court decided that have not been raised in

this appeal.

       Finally, we reject McIntyre Land’s contention that it was entitled to a jury

trial. Even assuming it properly invoked that right, there was no genuine issue of

material fact for a jury to resolve because no representative of McIntyre Land

signed any document that could satisfy § 1823(e).


                                           3
  USCA11 Case: 19-14221   Date Filed: 02/09/2021   Page: 4 of 4



AFFIRMED.




                              4